DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 5/5/2022
The Amendments, in tandem with the Examiner’s Amendment below, overcome all outstanding informalities 
The Amendments/Arguments regarding the status of the prior art (page 2) have been considered and are persuasive. As such, the claims previously under consideration are found to be in condition for allowance, as described below. Additionally, previously withdrawn claims 7-15 are also allowed by rejoinder.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Steffes on 5/20/2022.

The application has been amended as follows: 

1. A valve assembly, comprising:
a valve housing; and
a handle that is movable about an actuation axis to actuate a valve actuator within the valve housing between an open position and a closed position;
wherein the handle has at least oneat least oneat least one first opening aligns with the at least one second opening to enable receipt of a lockout member that prevents movement of the valve actuator from the closed position to the open position;
wherein the open position of the valve includes rotational amounts of the handle from the closed position of 360 degrees and greater than 360 degrees;
wherein the handle is not movable axially relative to the valve housing; and
wherein the first and second openings extend through and transverse to the actuation axis.

2. The valve assembly of claim 1, wherein the at least one first opening of the handle comprisesat least one second opening of the valve housing comprises

4. The valve assembly of claim 1, wherein the at least one first opening and the at least one second openingboth oriented perpendicular to the actuation axis.

5. The valve assembly of claim 1, wherein the at least one first opening and the at least one second openingboth oriented at a non-zero angle relative to a horizontal plane perpendicular to the actuation axis.

7. (Rejoinder) The valve assembly of claim 1, comprising:
an indicator stem configured for slidable movement relative to the handle in response to movement of the handle;
wherein the indicator stem has a third opening, wherein when the valve actuator is in the closed position the at least one first opening aligns with the third opening to enable receipt of the lockout member to prevent movement of the valve actuator from the closed position to the open position.

8. (Rejoinder) The valve assembly of claim 7, wherein when the valve actuator is in the open position the at least one first opening is out of alignment with the third opening.

9. (Rejoinder) The valve assembly of claim 7, wherein when the valve actuator is in the open position the at least one first opening and the at least one second opening both out of alignment with the third opening.

10. (Rejoinder) The valve assembly of claim 7, wherein when the valve actuator is in the open position the at least one first opening is out of alignment with the at least one second opening.

11. (Rejoinder) The valve assembly of claim 7, wherein the indicator stem has a cam that slides through a vertically extending opening in a wall of the handle as the handle moves to actuate the valve actuator between the closed position and the open position.

12. (Rejoinder) The valve assembly of claim 7, wherein the at least one first opening of the handle comprisesat least one second opening of the valve housing comprise
wherein when the valve actuator is in the closed position the pair of first openings, the pair of second openings, and the third opening are aligned to enable receipt of the lockout member.

13. (Rejoinder) The valve assembly of claim 1, wherein the at least one first opening angularly aligns with the at least one second opening about the actuation axis when the valve actuator is in the closed position.

14. (Rejoinder) The valve assembly of claim 1, wherein the position of the at least one first opening when the valve actuator is in the open position is 90 degrees away from the position of the at least one first opening when the valve actuator is in the closed position.

15. (Rejoinder) The valve assembly of claim 1, wherein the at least one first opening axially aligns with the at least one second opening along the actuation axis when the valve actuator is in the closed position.

27. The valve assembly of claim 1, wherein the at least one first opening and the at least one second opening are adjacent to each other transverse to the actuation axis when the valve actuator is in the closed position.

Allowable Subject Matter
Claims 1-2, 4-15, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art of record discloses the entirety of the claim.

	Previously cited CKD (JP 2010-255663) is silent regarding at least “wherein the handle is not movable axially relative to the valve housing; and wherein the first and second openings extend through and transverse to the actuation axis” in the context of the claim. Instead, CKD clearly shows the handle rising in FIGs 3-6 and the lock being out of alignment with the actuation axis in FIG 1, which is seen to teach against this limitation.
	Previously cited Hirose et al (US 6648296) is silent regarding at least “wherein the open position of the valve includes rotational amounts of the handle from the closed position of 360 degrees and greater than 360 degrees” in the context of the claim. Instead, in Column 5 lines 22-24, Hirose teaches against this limitation (“90 degrees or less”).
	It would not be obvious to modify or combine CKD and/or Hirose to alleviate their deficiencies as they clearly teach against their respective deficiencies. 	 
Claims 2, 4-15, and 27 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753